DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species A.a, B.e., and C.g. in the reply filed on January 27, 2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking member” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherry (6220166).
In reference to claim 1, Cherry discloses a mounting device for an explosive charge, comprising: 
a first layer comprising a first foam material; and 
a second layer comprising a second foam material (figure 1: first layer 22 and second layer 14; alternatively, first layer 14 and second layer 12; alternatively, first layer 12 and second layer 10), 
wherein the first layer comprises a first surface for facing a target and a second surface adjoining the second layer, the second layer comprising a recess for receiving at least one of the explosive charge (figure 1, each of 
In reference to claim 5, Cherry discloses the claimed invention (column 3, line 66, to column 4, line 2).
In reference to claim 7, Cherry discloses the claimed invention (figures 1, 4, 5, explosive 28, 30, 32, or 34; or explosive 38).
In reference to claim 17, Cherry discloses the claimed invention (figures 1, 4, and 5, each arm of explosive transfer cross 36 is disposed in a channel formed in the bottom of element 12; each of explosive portions 28, 30, 32, or 34 are disposed in corresponding channels through element 14).
In reference to claim 19, Cherry discloses the claimed invention, as set forth above in references to claims 1 and 17.
In reference to claim 20, Cherry discloses the claimed invention (figure 1, any one, or combination, of elements 16, 18, and 40).

Claims 1, 7-10, 12-14, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibb (4856430).
In reference to claim 1, Gibb discloses a mounting device for an explosive charge, comprising: 
a first layer comprising a first foam material; and 
a second layer comprising a second foam material (figures 2 and 5, element 18, which is a foam body per column 2, lines 39-41; figures 5 and 6 make clear the disposition of element 20; figure 5 shows a first layer of element 18 
wherein the first layer comprises a first surface for facing a target and a second surface adjoining the second layer, the second layer comprising a recess for receiving at least one of the explosive charge (figures 2 and 5, the recess having element 20 disposed therein).
In reference to claims 7 and 8, Gibb discloses the claimed invention (linear shaped charge 20).
In reference to claim 9, Gibb discloses the claimed invention (figure 5: either elements 34 can be considered as fittings; or the portions of elements 32, which house telescopically extendable props, can be considered as fittings).
In reference to claim 10, Gibb discloses the claimed invention (figures 1, 2, 5, and 6, first body part 10 and second body part 12 and hinge 14).

In reference to claim 14, Gibb discloses the claimed invention, including a first slot for receiving a first fuse extending from a detonation node to a first initiation location at the first recess portion; and a second slot for receiving a second fuse extending from the detonation node to a second initiation location at the second recess portion (figures 1 and 4, each of elements 10 and 12 includes a slot 68 that is capable of receiving a detonation cord as claimed, e.g., a detonation cord could be used in lieu of the fuse 63, a person of ordinary skill in the art would at once envisage that a detonation cord can substitute for a safety fuse). 
In reference to claim 17, Gibb discloses the claimed invention, as set forth above (the recess is a U-shaped channel).
In reference to claim 19, Gibb discloses the claimed invention (figure 2, void, hollow, cut-out or opening 92, 96, or 100).
In reference to claim 20, Gibb discloses the claimed invention (the second layer can be considered as including protective shell 16, which constitutes a structural support element).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cherry.
In reference to claim 2, Cherry disclose the claimed invention except for wherein the ratio of a flexural modulus value of the first foam material to a flexural modulus value of the second foam material is less than 13 percent. However, it is noted that the first layer 22 is disclosed as being “foam tape,” and a person of ordinary skill in the art would at once envisage that said foam tape is a flexible structure (the term “tape” denotes a flexible structure; also see column 4, lines 37-42, “soft or compliant material”). Further, a person of ordinary skill in the art would at once envisage that foam layers 10, 12, and 14 are relatively stiff foam structures vis-a-vis the foam tape 22, since said layers must support various internal structures in position relative to one another and against gravity, e.g., if the device is affixed to a vertical target (various internal structures: elements 16, 40, 28, 30, 32, 34, 36). Thus, it would have been obvious to a person of ordinary skill in the art to form the first and second foam layers such that the ratio of a flexural modulus value of the first foam material to a flexural modulus value of the second foam material is less than 13 percent, since it has been held that where the 
In reference to claim 3, Cherry makes obvious the claimed invention, except for wherein the first foam material is less dense than the second foam material. However, based on the disclosure of Cherry that the first layer 22 is foam tape and the second layer 10, 12, 14, or a combination thereof, is formed from closed-cell polyethylene foam, must support internal structures, and acts as a shock buffer (column 3, line 66, to column 4, line 3), it would have been obvious to a person of ordinary skill in the art to at least try to utilize a foam tape that is less dense than the second layer, since there is exists a finite number of possibilities regarding the relative densities of the first and second layers and a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. Further in reference to claim 3, it is noted that Cherry makes obvious that the first foam material is more deformable that the second foam material, as set forth above in the reference to claim 2.
In reference to claim 4, Cherry makes obvious the claimed invention except fails to explicitly disclose that the second foam material has a density in the range of 80 to 120 kg/m3. However, Cherry clearly discloses the second foam material as a low-density, closed cell polyethylene foam for use as a shock buffer, as set forth above. Thus, it would have been obvious to a person of ordinary skill in the art to form the second foam material with a density in the range of 80 to 120 kg/m3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art; a 
In reference to claim 6, Cherry makes obvious the claimed invention, except for wherein the first layer has a thickness in the range of 5 mm to 25 mm and the second layer has a thickness in the range of 80 to 120 mm. Cherry notes that the thicknesses of layers 10, 12, and 14 may be varied. Further, it is clear that first layer 22 is considerably thinner than the second layer (the second layer can be considered any one of, or combination of, elements 10, 12, and 14). Thus, it would have been obvious to a person of ordinary skill in the art to form the first layer with a thickness in the range of 5 mm to 25 mm and the second layer with a thickness in the range of 80 to 120 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art; a person of ordinary skill in the art would recognize said ranges as appropriate for the intended uses of said first and second layers.
In reference to claim 18, Cherry discloses the claimed invention, except for wherein at least one of: the first foam material has a flexural modulus value in the range of 1.6 to 2.4 Mpa; or the second foam material has a flexural modulus value in the range of 18.4 to 27.6 Mpa. However, following the rationale applied, above, in the reference to claim 2, it would have been obvious to a person of ordinary skill in the art to form the first foam material 22 with a flexural modulus value in the range of 1.6 to 2.4 Mpa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

s 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gibb. 
In reference to claim 15, Gibb discloses the claimed invention, except for where the initiation points are located at respective ends of the first and second recesses (Gibbs, figure 1, initiation points 64). However, a person of ordinary skill in the art would at once envisage that the initiation points can be located anywhere along the length of the recesses. Thus, it would have been obvious to a person of ordinary skill in the art to locate the initiation points as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.
In reference to claim 16, Gibb discloses the claimed invention, except for where the hinge is a living hinge. However, the examiner takes Official Notice that it is known to utilize a living hinge, in lieu of a multi-part hinge, in order to reduce the number and complexity of parts necessary to effect a hinged coupling between components of a device. Thus, it would have been obvious to a person of ordinary skill in the art to substitute a living hinge for the multi-part hinge, shown in the figures of Gibb, in order to reduce the number and complexity of parts necessary to effect the hinged coupling between said first and second parts.

Claims 1, 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chastain et al. (2012/0145026) in view of Sansolo (2004/0200342).
In reference to claim 1, Chastain discloses a mounting device for an explosive charge, comprising: 
a first layer comprising a first foam material; and 
a second layer comprising a second foam material (figures 1 and 2 and paragraph 12: each backing 10 is made of two layers glued or taped together, where said layers can be a foam material ; it is noted that Applicant’s specification, paragraph 12, makes clear that the first and second layers can be a single piece comprising the first and/or second foam material or an assembly of pieces, and further makes clear, in paragraphs 24 and 28, that the first and second foam material can be the same material), 
wherein the first layer comprises a first surface for facing a target and a second surface adjoining the second layer (the first layer is capable of facing a target with one side, e.g., by adhering the first layer to a target; see paragraph 19, and has its other side taped or glued together with the second layer).
Thus, Chastain discloses the claimed invention except for the second layer comprising a recess as claimed. It is noted that Chastain discloses the securement of detonation cord to one side of the backing, e.g., the second layer. Further, Sansolo teaches that it is known to provide a panel, similar to the backing of Chastain, with a plurality of recesses for aiding in the positioning of a detonation cord on a surface of said panel (figure 1, recesses defined between elements 14, 14A). Thus, it would have been obvious to a person of ordinary skill in the art to provide the second layer of Chastain with at least one recess for aiding in the positioning of the detonation cord upon said second layer.


In reference to claim 11, Chastain in view of Sansolo makes obvious the claimed invention except for where the first surface faces outward when the device is in the closed state, since Chastain remains silent as to which way the hinge folds (or if it folds both ways). However, it is noted that there exists a finite number of possibilities (three possibilities) relative to the direction that the hinge folds; two of said possibilities would allow for a closed state with the first layer facing outward. As such, it would have been obvious to a person of ordinary skill in the art to at least try each of said possibilities, including where the hinge folds in both directions, since a person or ordinary skill in the art has good reason to pursue the known options within his or her technical grasp; two of said possibilities would allow for a closed state with the first layer facing outward.
In reference to claim 16, Chastain in view of Sansolo makes obvious the claimed invention, except for where the hinge is a living hinge. However, the examiner takes Official Notice that it is known to utilize a living hinge in order to minimize the number and complexity of parts necessary to effect a hinged coupling between components of a device. Thus, it would have been obvious to a person of ordinary skill in the art to form the hinge of Chastain as a living hinge, in order to minimize the number and complexity of parts necessary to effect the hinged coupling between said first and second parts.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pike (3374737), Murray et al. (2020/0191535), Sammons et al. (7536956), Nistler et al. (3658006), Barzilai (10495431), Tracy et al (6672217), Quick et al (4649825), Mitchell (2015/0192398), Greene et al. (6817297), Schimmel (3248072), Myers et al. (CA 2314808 A1), and Green et al. (WO 2020/263707 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641